VAUGHN, Judge.
The evidence, taken in the light most favorable to the plaintiff, is insufficient to support a finding that plaintiff was injured by the willful and wanton conduct of defendants. The trial judge, therefore, properly declined to submit issues as to punitive damages.
We have carefully considered plaintiff’s other assignments of error. The evidence was conflicting. The jury rejected plain*286tiff’s version of the accident in a trial which we hold to have been free of prejudicial error.
No error.
Judges Parker and Graham concur.